Name: Commission Regulation (EC) NoÃ 2060/2005 of 16 December 2005 amending Regulation (EC) NoÃ 1065/2005 as regards the quantity covered by the standing invitation to tender for the export of barley held by the German intervention agency
 Type: Regulation
 Subject Matter: trade;  trade policy;  Europe;  plant product
 Date Published: nan

 17.12.2005 EN Official Journal of the European Union L 331/3 COMMISSION REGULATION (EC) No 2060/2005 of 16 December 2005 amending Regulation (EC) No 1065/2005 as regards the quantity covered by the standing invitation to tender for the export of barley held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EEC) No 2131/93 (2) lays down the procedure and conditions for the disposal of cereals held by intervention agencies. (2) Commission Regulation (EC) No 1065/2005 (3) has opened a standing invitation to tender for the export of 530 000 tonnes of barley held by the German intervention agency. (3) Germany has informed the Commission of its intervention agencys intention to increase by 102 272 tonnes the quantity put out to tender for export. In view of this request, of the quantity available and of the market situation, the request made by Germany should be granted. (4) Regulation (EC) No 1065/2005 should therefore be amended. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EC) No 1065/2005 is replaced by the following: Article 2 The invitation to tender shall cover a maximum of 632 272 tonnes of barley for export to third countries with the exception of Albania, Bosnia and Herzegovina, Bulgaria, Canada, Croatia, the former Yugoslav Republic of Macedonia, Liechtenstein, Mexico, Romania, Serbia and Montenegro (4), Switzerland and the United States of America. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 191, 31.7.1993, p. 76. Regulation as last amended by Regulation (EC) No 749/2005 (OJ L 126, 19.5.2005, p. 10). (3) OJ L 174, 7.7.2005, p. 48. Regulation as last amended by Regulation (EC) No 1868/2005 (OJ L 300, 17.11.2005, p. 5). (4) Including Kosovo, as defined by UN Security Council Resolution 1244 of 10 June 1999.